Title: To John Adams from Uriah Forrest, 4 June 1800
From: Forrest, Uriah,Dorsey, William
To: Adams, John



4 June 1800

Whether we regard your signal Services in the hour of our Country’s Difficulty, or your diplomatic Exertions in the Conclusion of Peace, when national Rights of the highest Import were put into Peril.—Whether we view your Firmness in repelling foreign Aggression, or your sincerity in the Pursuit of Peace, when compatible with honor—We find abundant Cause for Admiration, and should commit Violence to our feelings, were we to suppress the Emotions of Respect and Affection which your presence excites.
In every Situation to which you have been called by the public voice, we recognize with delight your unvarying Devotion to the public Good, conspicuously manifested in your discharge of the Duties of the high Station you now fill.
The sublime policy which pursues as its chief end, the Restoration of peace abroad, and the Cultivation of Americanism at home, Sheds new Lustre on your well earned Fame, and cannot but draw forth the Veneration and Gratitude of all your Fellow Citizens, who love their Country, and their Country only. Persevere in your virtuous and wise Course, and our Union will become perpetual, and ourselves strong from mutual Confidence and Affection. Liberty and order will long gladden our Land, and no rude invader will dare to approach our Shores—yourself sharing in the general Felicity, to the Preservation of which, your Care and Toil chiefly contribute, will like your august and revered predecessor enjoy the most precious reward which Freemen can bestow—“the lasting Attachment of a grateful and happy People.”
For and at the request of the Citizens of George Town.

Uriah ForrestJam LinganWm H Dorsey